This suit and that of Trippe Motors, Incorporated, v. J.P. Kennedy and Sun Indemnity Company, 181 So. 676, No. 5602, on the docket of this court, decided this day, were consolidated below and here for trial. Plaintiff herein sues to recover damages resulting from personal injuries alleged to have been sustained by him in the same accident around which liability vel non revolved in said suit No. 5602. To recover, it was necessary that he establish negligence on the part of defendant or his truck driver as the proximate cause of the accident. In our opinion, he failed to do this and, as a consequence, his action, for this if for no other reason, must fall.
The lower court rejected plaintiff's demands on the ground that he had not proven to that degree legally required of him that the disability and suffering of which he now complains have any causal connection *Page 679 
with or were to any extent superinduced by the collision between the car he was driving and defendant's truck.
For the reasons assigned by us in said suit No. 5602, the judgment appealed from is affirmed with costs.